PELHAM, J. —
The indictment charges living in adultery or fornication, in the form prescribed by the Code (Cr. Code, p. 672, form 69), and the jury were not required, in finding the defendant guilty, to specify •which of the alternative related charges contained in *67tbe indictment, i. e., adultery or fornication, they found to be true. — White v. State, 74 Ala. 31.
The record contains no error, and the judgment of conviction, appealed from on the record without a bill of exceptions, is affirmed.
Affirmed.